Citation Nr: 0732219	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-23 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder, 
claimed as secondary to service-connected left and right knee 
retropatellar pain syndrome.  

2.  Entitlement to an effective date earlier than April 21, 
2004, for the grant of service connection for left knee 
retropatellar pain syndrome.

3.  Entitlement to an effective date earlier than April 21, 
2004, for the grant of service connection for right knee 
retropatellar pain syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from February 1993 to December 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO denied 
entitlement to service connection for a back disorder, 
claimed as secondary to the veteran's service-connected left 
and right knee retropatellar pain syndrome.  The veteran did 
not appeal that decision, and it became final.

2.  Since the February 2003 rating decision, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for a back condition, claimed as secondary 
to service-connected left and right knee retropatellar pain 
syndrome, which is neither cumulative nor redundant, and 
which is, by itself or in combination with other evidence, so 
significant that is must be considered in order to fairly 
decide the merits of the claim, has not been received.  

3.  In a February 2003 rating decision, the RO denied 
entitlement to service connection for bilateral knee 
retropatellar pain syndrome.  The veteran did not appeal that 
decision, and it became final.


4.  On April 21, 2004, the RO received a written statement 
from the veteran via VA Form 21-4138 requesting that his 
claim for service connection for a bilateral knee disability 
be reopened.  The RO determined that the April 2004 statement 
constituted an informal claim to reopen the veteran's claim 
for entitlement to service connection for bilateral knee 
retropatellar pain syndrome.  

5.  In a rating decision dated September 2004, entitlement to 
service connection for left and right knee retropatellar pain 
syndrome was granted, effective April 21, 2004.  


CONCLUSIONS OF LAW

1.  The February 2003 rating decision denying service 
connection for a back condition, claimed as secondary to 
service-connected left and right knee retropatellar pain 
syndrome, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
a back condition, claimed as secondary to service-connected 
left and right knee retropatellar pain syndrome, and the 
claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  An effective date earlier than April 21, 2004, for the 
grant of service connection for left knee retropatellar pain 
syndrome is not warranted.  38 U.S.C.A. §§ 5110(a) (West 
2002); 38 C.F.R. §§ 3.104, 3.155, 3.400(q), (r) (2007).

4.  An effective date earlier than April 21, 2004, for the 
grant of service connection for right knee retropatellar pain 
syndrome is not warranted.  38 U.S.C.A. §§ 5110(a) (West 
2002); 38 C.F.R. §§ 3.104, 3.155, 3.400(q), (r) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In November 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The November 2004 letter informed the 
veteran that VA would assist him in obtaining records in the 
custody of a Federal department or agency, including VA, the 
service department, and the Social Security Administration.  
He was advised that since his claim for service connection 
for a back condition as secondary to service-connected 
bilateral knee disabilities was previously denied, it was his 
responsibility to send new and material evidence sufficient 
to reopen the claim.  The veteran was informed of the general 
definition of "new and material evidence," the reasons why 
his claim was denied previously, and the type of evidence 
that would be necessary to substantiate the element(s) that 
were found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  With respect to the 
veteran's claim for an earlier effective date, the November 
2004 letter informed the veteran that it was his 
responsibility to submit evidence showing entitlement to 
service connection arose prior to the effective date 
currently assigned.  The veteran was also specifically asked 
to provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the November 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an April 2005 SOC and SSOCs dated in November 2005, April 
2006, and January 2007 provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

The Board notes that the RO's communications pre-dated, in 
part, the Court's decision in Dingess v. Nicholson, supra, 
which requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  Although the veteran 
was not provided with a specific letter regarding disability 
rating and effective dates, the Board finds no prejudice to 
the veteran in proceeding with the present decision for the 
following reasons.  As discussed herein, the veteran's claim 
for service connection is being denied.  Therefore, any issue 
as to a disability rating and effective date is moot.  With 
respect to his claim for an earlier effective date, the Board 
again notes that the veteran was specifically informed of 
what was needed to substantiate his claim for an earlier 
effective date.  Therefore, the Board finds that the veteran 
had actual notice of how disability ratings are assigned and 
such notice cured any defect in the VCAA notice.  Moreover, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

A.  New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Entitlement to service connection for a back condition, 
claimed as secondary to service-connected left and right knee 
retropatellar pain syndrome, was denied in a rating decision 
dated February 2003.  At that time, the RO considered the 
veteran's service medical records, which were negative for 
any findings or diagnosis related to a back condition, and 
private medical records dated from July 1994 to March 2003, 
which were also negative for a diagnosis of a back condition.  
The RO denied the veteran's claim on the basis that there was 
no evidence showing the veteran had been diagnosed with a 
back condition.  The veteran did not appeal the RO's 
determination; therefore, the February 2003 rating decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002).  

Since the February 2003 rating decision, the new evidence 
that has been submitted consists of private medical records 
dated January to February 2006, which reflect treatment for 
an injury to the veteran's left knee that occurred in January 
2006.  While the private medical records are new, in that 
they were not of record at the time of the previous denial, 
the Board finds the medical records are not material because 
they do not contain any complaints, treatment, or findings 
related to a back condition, to include as secondary to the 
veteran's service-connected bilateral knee disabilities.  As 
such, the Board finds the private medical records do not 
relate to an unestablished fact necessary to substantiate the 
claim and do not raise a reasonable possibility of 
substantiating the veteran's claim for service connection.  

The Board notes the veteran, through his representative, has 
argued that a remand is necessary because VA failed in its 
duty to assist the veteran by not obtaining a medical 
examination or opinion regarding the veteran's claimed back 
condition.  The Board does note that the veteran was not 
afforded a VA examination prior to the February 2003 rating 
decision denying his claim; however, at that time, the RO 
determined that a VA examination was not necessary because 
there was no competent evidence which showed or suggested 
that the veteran had a current back disability.  As noted, 
the veteran did not appeal the RO's determination, and as a 
result the February 2003 rating decision became final.  At 
this juncture, the Board is unable to remand this claim in 
order to schedule the veteran for a VA examination without 
first receiving new and material evidence sufficient to 
reopen the claim.  

The Board does not doubt the veteran sincerely believes 
service connection is warranted for a back condition as 
secondary to his service-connected left and right knee 
retropatellar pain syndrome; however, he has not submitted 
any evidence which establishes that he has a current back 
condition that is secondary to his service-connected 
bilateral knee disabilities.  Therefore, the Board finds that 
the evidence received in conjunction with the claim to reopen 
is not new and material, and does not serve to reopen the 
claim for service connection for a back condition, claimed as 
secondary to service-connected left and right knee 
retropatellar pain syndrome.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  Having found that the evidence is not new 
and material, we must conclude that no further adjudication 
of this claim is warranted.  See Kehoskie v. Derwinski, 2 
Vet. App. 31 (1991).

B.  Earlier Effective Dates

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The statute and regulation 
provide, in pertinent part, that the effective date of an 
award of compensation based on an original claim, a claim 
reopened after final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The effective date of an award of disability compensation 
based on new and material evidence received after final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q), (r).  The U.S. Court of Appeals 
for Veterans Claims has recognized that the effective date of 
a reopened claim cannot be prior to the date of claim.  See 
Sears v. Principi, 16 Vet. App. 244, 248 (2002) (holding that 
the effective-date statute, 38 U.S.CA.. § 5110(a), is clear 
on its face with respect to granting an effective date for an 
award of VA periodic monetary benefits no earlier than the 
date that the claim for reopening was filed), aff'd, 349 F.3d 
1326 (Fed. Cir. 2003).  

The RO has assigned an effective date of April 21, 2004, for 
the grant of service connection for left and right knee 
retropatellar pain syndrome.  This date corresponds to the 
date the RO received the veteran's most recent request to 
reopen his claim for service connection for bilateral knee 
retropatellar pain syndrome.  The veteran has asserted that 
an effective date earlier than April 21, 2004, is warranted 
because residuals associated with his service-connected 
bilateral knee disabilities were manifested to a compensable 
degree prior to that date.  

Review of the record shows that the RO denied entitlement to 
service connection for bilateral knee retropatellar pain 
syndrome in a rating decision dated February 1996, on the 
basis that there was no evidence showing his pre-existing 
bilateral knee condition was aggravated during military 
service.  The veteran did not appeal the RO's determination 
and, under the law cited above, the February 1996 rating 
decision became final.  See 38 U.S.C.A. § 7105.  

In January 2003, the veteran requested his claim for service 
connection for a bilateral knee condition be reopened and 
submitted evidence the RO determined to be new and material 
evidence sufficient to reopen his claim.  After reopening the 
veteran's claim and scheduling him for a VA examination, the 
RO again denied entitlement to service connection for 
bilateral knee retropatellar pain syndrome in a rating 
decision dated February 2003, on the basis that there was no 
evidence showing his claimed disability was incurred in or 
aggravated by service.  Although the veteran was notified of 
the RO's decision and his appellate rights, he did not 
perfect an appeal within the applicable time period and the 
February 2003 rating decision became final.  See 38 U.S.C.A. 
§ 7105 (West 2002).  

In April 2004, the veteran submitted a VA Form 21-4138 
requesting his claim for a bilateral knee condition be 
reopened.  At that time, the RO scheduled the veteran for a 
VA examination in August 2004 where the examining physician 
opined that the veteran's bilateral knee retropatellar pain 
syndrome existed prior to service and that his bilateral knee 
disability was as likely as not aggravated by military 
service.  Based upon this evidence, the RO reopened the 
veteran's claim and granted entitlement to service connection 
for left and right knee retropatellar pain syndrome, 
effective from April 21, 2004, the date of receipt of his 
request to reopen.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155.  The regulation which governs informal claims, 38 
C.F.R. § 3.155, provides as follows: "(a) Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
. . . may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  

In this case, the veteran's written statement via VA Form 21-
4138 constitutes an informal request to reopen the previously 
denied claim for entitlement to service connection for a 
bilateral knee retropatellar pain syndrome.  As the veteran's 
informal claim was received by the RO on April 21, 2004, this 
is the earliest date from which the veteran's claim for 
entitlement service connection for bilateral knee 
retropatellar pain syndrome can be granted.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400 (q), (r).  Accordingly, the 
Board finds that the current effective date, April 21, 2004, 
is proper under applicable law and regulation.  

In rendering this decision, the Board notes that it appears 
the veteran and his representative believe his claim is one 
involving an increase in disability compensation and is, 
therefore, governed by 38 C.F.R. § 3.400(o).  See August 2007 
Appellant's Brief.  However, as discussed above, the 
veteran's claim is one for disability compensation based upon 
new and material evidence received after final disallowance 
and is governed by 38 C.F.R. § 3.400 (q), (r).  Regardless, 
the effective date for either type claim is the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  In this case, entitlement to service connection for 
left and right knee retropatellar pain syndrome was not 
factually established until the August 2004 VA examination, 
which the Board notes is later than the date of receipt of 
the veteran's informal claim to reopen.  However, the RO 
granted entitlement to service connection effective from the 
earliest possible date, April 21, 2004.  The Board concurs 
with the RO's determination.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against a finding that an effective date earlier than April 
21, 2004, for entitlement to service connection for left and 
right knee retropatellar pain syndrome is warranted.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As to this issue, there 
is no reasonable doubt to be resolved in the veteran's favor.  
See Gilbert, supra.  

ORDER

New and material evidence having not been submitted, the 
claim for service connection for a back disorder, claimed as 
secondary to service-connected left and right knee 
retropatellar pain syndrome, is not reopened, and the appeal 
is accordingly denied.

An effective date earlier than April 21, 2004, for the grant 
of service connection for left knee retropatellar pain 
syndrome is denied.

An effective date earlier than April 21, 2004, for the grant 
of service connection for right knee retropatellar pain 
syndrome is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


